Title: Deed from Jane Randolph Jefferson for the Conveyance of Slaves, 29 September 1773
From: Jefferson, Thomas,Jefferson, Jane Randolph
To: 


Whereas Peter Jefferson did by his last will and testament bequeath to Jane Jefferson his wife one sixth part of all his slaves during her life, with power by deed or will to appoint the same to any of his children as she should think proper, and on his death partition having been made, the several slaves hereafter named with divers others were alloted to the said Jane: and whereas Thomas Jefferson one of the children of the said Peter hath paid and assumed to pay for the said Jane divers large sums of money, which she the said Jane hath no means or prospect of repaying to him, and is also indebted to him other monies on her own proper
 account; and it is just that the said Jane should make to him the only recompense which it is in her power to make; Now this indenture made on the twenty ninth day of September in the year of our lord one thousand seven hundred and seventy three between the said Jane and the said Thomas witnesseth that the said Jane in pursuance of the said power and authority by the said will of her husband to her given doth by these presents appoint, give and convey unto the said Thomas and his heirs the following negro slaves to wit, Caesar, Val, Simon, Lucinda, Charlotte, Squire, Belinda, and her children not before named, Sall the elder and her children not before named, Sall the younger and her children not before named Minerva, Sarah, Cyrus and the future issue of all the said slaves—some of which said slaves are in possession of the said Thomas by virtue of a lease of the same with the Shadwell plantation made to the said Thomas by the said Jane for her life, and others thereof are in the possession of the said Jane.
Provided nevertheless that nothing in this deed contained shall bar or restrain the said Jane from having and demanding during her life the hire for such of the said slaves as are in the said lease conveyed, nor from keeping during her life possession of such others as, being not under lease, are in her possession.
Provided also that it shall be lawful for the said Jane by her last will and testament duly executed in writing to appoint any of the said slaves to any other of her children, such appointee, or any other person paying to the said Thomas within one year after her death all sums of money which shall then be due to the said Thomas from the said Jane and all sums for which the said Thomas shall stand engaged for her. In witness whereof the said Jane hath hereto put her hand and seal the day and year above-written.

Jane Jefferson




signed, sealed and delivered in presence of
}
the words ‘Jane Jefferson his wife’ being first interlined
}
Thos. Garth


Josh. Huckstep


also the words ‘within one year after her death.’

